DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction and claim filed on 9/21/2022 are acknowledged.
3.	Claims 2-29 have been cancelled.
4.	New claim 49 has been added.
5.	Claims 1 and 30-49 are pending in this application.
6.	Claim 35 is withdrawn from consideration as being drawn to non-elected species.  
7.	Claims 1, 30-34 and 36-49 are under examination.

Non-compliant Amendment
8.	Claim filed on 9/21/2022 is a non-compliant amendment.  In the claim filed on 9/21/2022, new claim 49 has been added.  However, the status identifier for the newly added claim 49 is "(Previously Presented)" instead of "(New)" (see MPEP § 714).  

Election/Restrictions
9.	Applicant’s election without traverse of the following species for B, L, and D: 
B: 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, as shown in claim 31; L: (i) an alkylenecarbonyl substituted with an arylalkyl, such as 
    PNG
    media_image2.png
    129
    223
    media_image2.png
    Greyscale
, as shown in the structure of EC1387 on page 84 of the application as-filed, where each * is the point of attachment of the alkylenecarbonyl group within the linker and the arylalkyl is a -CH2-2-naphthyl group; (ii) a cycloalkylenecarbonyl; and (iii) an -NH-, D: The structure 
    PNG
    media_image3.png
    142
    201
    media_image3.png
    Greyscale
 as shown in the structure at the top of page 20 of the application as-filed, where X is nitrogen, and where X is attached to linker L, each R is H, as defined on page 19 of the application as-filed; and the metal coordinated to the chelating groups is any of 111In, 99mTc, 64Cu, 67Cu, 67Ga, or 68Ga; and 
    PNG
    media_image4.png
    301
    944
    media_image4.png
    Greyscale
 (presented in Appendix 1) as species of a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 9/21/2022 is acknowledged.  Since Applicant elected both a subgenus and a species of a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 9/21/2022, the Examiner telephoned Applicant's representative, Vincent P Liptak, on 10/3/2022 for a clarification of the species election.  Applicant's representative states on the phone that the elected species of a conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof is the one displayed in Appendix 1 filed on 9/21/2022 (see attached PTO-413).  The requirement is made FINAL in this office action.
	The instant claims 1 and 30-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  A search was conducted on the elected species; and a conjugate with the structure
    PNG
    media_image4.png
    301
    944
    media_image4.png
    Greyscale
 (presented in Appendix 1) as the elected species of a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claim 35 is withdrawn from consideration as being drawn to non-elected species.  Claims 1, 30-34 and 36-49 are examined on the merits in this office action. 

Specification
10.	Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Objections
11.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid; L is a polyvalent linker…".
12.	Claims 32-34 are objected to for the following minor informality: Claim 32 recites "…wherein L forms an amide, a thioamide, a urea, or a thiourea with the lysine"; claim 33 recites "…wherein L forms an amide or a urea with the lysine"; and claim 34 recites "…wherein L forms an amide with the lysine".  Applicant is suggested to amend these recitations as "…wherein L forms an amide, a thioamide, a urea, or a thiourea bond with the lysine"; "…wherein L forms an amide or a urea bond with the lysine"; and "…wherein L forms an amide bond with the lysine".
13.	Claims 30-34 and 36-49 are objected to for the following minor informality: Claims 30-34 and 36-49 recite “The conjugate of claim X, or a pharmaceutically acceptable salt thereof, wherein…”.  Applicant is suggested to amend this recitation as “The conjugate or pharmaceutically acceptable salt thereof of claim X, wherein…”.  For example, amend claim 30 as “The conjugate or pharmaceutically acceptable salt thereof of claim 1, wherein…”.

Rejections
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1) in view of Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS).	
The instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  
Banerjee et al-1, throughout the literature, teach imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the imaging agents in Banerjee et al-1 is [68Ga]6 with the structure 
    PNG
    media_image5.png
    383
    479
    media_image5.png
    Greyscale
, for example, page 5334, Figure 1; and page 5336, Scheme 2a.  The imaging agent [68Ga]6 in Banerjee et al-1 is a conjugate having a formula B-L-D, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
) and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B, D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.  It meets the limitations of B and D; and components (i) and (iii) of L in the conjugate recited in instant claims 1, 30-34, 36, 37, 46, 47 and 49.  Banerjee et al-1 further teach modification of the linker is the best option to enable pharmacokinetic optimization of such imaging agents, for example, page 5337, the paragraph bridging the left column and the right column. 
The difference between the reference and instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 is that the reference does not explicitly teach L in the conjugate comprises (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl; and the limitations of instant claims 41-43.
However, Banerjee et al-2 teach that in PSMA-targeted radiopharmaceutical imaging agents, for large molecular fragments, such as radiometal (99mTc, 68Ga) chelators, organic fluorescent molecules, and nanoparticles, a linking moiety of at least 20 Å between the large molecule and the lysine moiety in PSMA binding ligand is needed, for example, page 9167, right column, the 2nd paragraph.
Furthermore, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, such as a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L, for example, Abstract; Figures 15A and 15B; and page 1, paragraphs [0008] and [0009].  Low et al further teach the linker in the conjugate includes at least one spacer linker, wherein the spacer linker can be a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, for example, page 4, paragraph [0056]; page 9, paragraph [0091]; and page 10, paragraphs [0096] and [0097].   
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the linker of the imaging agent [68Ga]6 in Banerjee et al-1, and in view of the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
), (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.  
One of ordinary skilled in the art would have been motivated to modify the linker of the imaging agent [68Ga]6 in Banerjee et al-1, and in view of the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
), (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L, because Banerjee et al-2 teach that in PSMA-targeted radiopharmaceutical imaging agents, for large molecular fragments, such as radiometal (99mTc, 68Ga) chelators, organic fluorescent molecules, and nanoparticles, a linking moiety of at least 20 Å between the large molecule and the lysine moiety in PSMA binding ligand is needed.  Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, such as a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  Low et al further teach the linker in the conjugate includes at least one spacer linker, wherein the spacer linker can be a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group.  And Banerjee et al-1 explicitly teach modification of the linker is the best option to enable pharmacokinetic optimization of such imaging agents.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Banerjee et al-1, Banerjee et al-2 and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
), (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.

17.	Claims 1, 30-34 and 36-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1) in view of Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS).	
The instant claims 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  
	The rejection to instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1) in view of Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS) has been set forth in Section 16 above.
	The difference between the rejection set forth in Section 16 above and instant claims 1, 30-34 and 36-49 is the rejection set forth in Section 16 does not teach the limitations recited in instant claims 38-40, 44, 45 and 48.
However, Low et al explicilty teach the linker in the conjugate includes at least one releasable linker, wherein the releasable linker comprising methylene and many others with a substituent selected from arylalkyl and many others, and wherein aryl includes phenyl, naphthyl and the like, for example, page 5, paragraphs [0066] and [0067]; page 8, paragraphs [0079], [0080] and [0085]; and page 10, paragraph [0100].  
With regards to the limitations recited in instant claims 39 and 40, although Low et al do not explicitly teach the naphthyl group in the releasable linker is 2-naphthyl, considering there are only 2 positions on the naphthyl group for attachment (1-naphthyl or 2-naphthyl), one of ordinary skilled in the art would be reasonably expect and understand that the naphthyl group in the releasable linker can be either 1-naphthyl or 2-naphthyl.
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
) in the linker of the conjugate developed from the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al as set forth in Section 16 above, and develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the structure 
    PNG
    media_image8.png
    89
    156
    media_image8.png
    Greyscale
, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.
One of ordinary skilled in the art would have been motivated to modify the methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
) in the linker of the conjugate developed from the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al as set forth in Section 16 above, and develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the structure 
    PNG
    media_image8.png
    89
    156
    media_image8.png
    Greyscale
, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L, because Low et al explicilty teach the linker in the conjugate includes at least one releasable linker, wherein the releasable linker comprising methylene and many others with a substituent selected from arylalkyl and many others, and wherein aryl includes phenyl, naphthyl and the like.  The above conjugate developed from the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143). 
A person of ordinary skilled in the art would have reasonable expectation of success in modifying the methylene substituted with an arylalkyl (
    PNG
    media_image7.png
    35
    83
    media_image7.png
    Greyscale
) in the linker of the conjugate developed from the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al as set forth in Section 16 above, and developing a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the structure 
    PNG
    media_image8.png
    89
    156
    media_image8.png
    Greyscale
, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl can be one comprising a cyclohexyl group, and (iii) heteroatom linker -NH-, and L forms an amide bond with the lysine in B; and D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.

Obviousness Double Patenting 
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

19.	Claims 1, 30-34 and 36-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9636413 B2 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1), Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS). 
20.	Instant claim 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L. 
21.	Claims 1-10 of US patent 9636413 B2 are drawn to a conjugate having the formula 
    PNG
    media_image9.png
    163
    784
    media_image9.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising such conjugate or a pharmaceutically acceptable salt thereof.  
22.	The difference between instant claims 1, 30-34 and 36-49 and claims 1-10 of US patent 9636413 B2 is that claims 1-10 of US patent 9636413 B2 do not teach the D and part (ii) of L in instant claimed conjugate.
However, in view of the combined teachings of Banerjee et al-1, Banerjee et al-2 and Low et al as set forth in both Sections 16 and 17 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1-10 of US patent 9636413 B2 and develop a conjugate recited in instant claims 1, 30-34 and 36-49.  

23.	For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 30-34 and 36-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9782493 B2, claims 1-3 and 5-7 of US patent 10188759 B2, claims 1-3 and 5-21 of US patent 10898596 B2, and claims 1-5 of US patent 10912840 B2; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1), Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS) as set forth in both Sections 16 and 17 above. 

24.	For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 30-34 and 36-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30-49 of co-pending application No. 17/165149, claims 30 and 47-66 of co-pending application No. 17/165154; claims 20-25 of co-pending Application No. 17/277806; and claim 1 of co-pending application No. 17/488810; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS, from now on cited as Banerjee et al-1), Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS, from now on cited as Banerjee et al-2) and Low et al (US 2010/0324008 A1, filed with IDS) as set forth in both Sections 16 and 17 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

25.	Claims 1, 30-34 and 36-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 30-36, 38-42 and 45 of co-pending Application No. 16/423559. 
26.	Instant claim 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L. 
27.	Claims 1, 30-36, 38-42 and 45 of co-pending Application No. 16/423559 are drawn to a conjugate of the formula B-L-(D)n or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) a chain of atoms of 17 to 30 atoms in length comprising (ii) an alkylenecarbonyl substituted with an arylalkyl, (iii) two or more of an alkylene, an alkylenecarbonyl, a 1-alkylenesuccinimid-3-yl, a 1-(carbonylalkyl)succinimid-3-yl, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, wherein at least one of the alkylene, alkylenecarbonyl, 1- alkylenesuccinimid-3-yl, 1-(carbonylalkyl)succinimid-3-yl, cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl is optionally substituted with an X1 independently selected from the group consisting of alkyl, alkoxy, alkoxyalkyl, hydroxy, hydroxyalkyl, amino, aminoalkyl, alkylaminoalkyl, dialkylaminoalkyl, halo, haloalkyl, sulfhydrylalkyl, alkylthioalkyl, aryl, substituted aryl, arylalkyl, substituted arylalkyl, heteroaryl, substituted heteroaryl, carboxy, and carboxyalkyl, or has at least one covalent bond to a D, (iv) one or more sulfur atoms in the chain of atoms; and (v) L does not comprise an aminomethylphenylacetic acid diradical or a carbonylalkylenecarbonyl; each D is independently a radical of an imaging agent, a diagnostic agent, or a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L; and n is 1 or 2.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	For the same/similar reasoning/rational as the rejection set forth in Sections 25-27 above, instant claims 1, 30-34 and 36-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-8 of co-pending Application No. 17/277806; and claims 2-11, 14-16, 18, 19, 23, 25, 29, 31 and 32 of co-pending Application No. 17/904442.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

29.	Claims 1, 30-34 and 36-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 and 59-63 of co-pending Application No. 17/612283 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS). 
30.	Instant claim 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, (ii) a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and (iii) one or more heteroatom linkers selected from the group consisting of -NH-, -O-, and -S-; and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L. 
31.	Claims 1-52 and 59-63 of co-pending Application No. 17/612283 of co-pending Application No. 17/612283 are drawn to a process of preparing a compound of the formula I 
    PNG
    media_image10.png
    242
    680
    media_image10.png
    Greyscale
; and a resin-based compound comprising the compound of the formula I.
Claims 1-52 and 59-63 of co-pending Application No. 17/612283 are in possession of the compound of the formula I.
32.	The difference between instant claims 1, 30-34 and 36-49 and claims 1-52 and 59-63 of co-pending Application No. 17/612283 is that the compound of the formula I do not teach the D in instant claimed conjugate.
However, in view of the teachings of Banerjee et al as set forth in Section 16 above, it would have been obvious to one of ordinary skilled in the art to modify the compound of the formula I recited in claims 1-52 and 59-63 of co-pending Application No. 17/612283 and develop a conjugate recited in instant claims 1, 30-34 and 36-49.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658